According to the ruling in Milton v. Lincoln Parish School Board, 152 La. 761, 94 So. 386, the votes of the 36 taxpayers, representing an assessment of $52,816, who resided in the parish of St. Landry and voted in the parish of St. Martin, should not be counted. I respectfully dissent, therefore, from the ruling that those 36 votes should be counted as if they had been cast against the proposition to issue the bonds and levy the tax, when in fact they were cast for the proposition. I agree that the votes of the taxpayers residing in the parish of St. Landry who were qualified to vote but did not vote should be counted as if they had voted against the proposition, because there is no way of knowing how they would have voted if they had voted. But it should not be assumed that the 36 St. Landry taxpayers who voted for the proposition might have voted against it if the polling booth at which they voted had been in the parish of St. Landry. *Page 443